Citation Nr: 0336502	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  03-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for PTSD.

VA received the veteran's Substantive Appeal in March 2003 on 
a VA 1-9 Form.  In the appeal the veteran stated that he also 
desired to file a service connection claim for the specific 
disability of schizophrenia.  This issue is separate from the 
PTSD claim currently on appeal and has not been adjudicated; 
it is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and a 
stressful event of killing a Vietnamese civilian who startled 
the veteran during a non-combat situation.

3.  The veteran did not engage in combat with the enemy.

4.  The record does not include credible evidence supporting 
the veteran's assertion of in-service incurrence of a 
noncombat-related stressful event which involved killing a 
Vietnamese civilian.

5.  The is no medical evidence of a nexus between diagnosed 
PTSD and stressful events relating to alleged incidents in 
service in which the veteran was aboard a transport plane 
during a night flight through a turbulent rainstorm, or 
witnessed a horde of flies cover his truck while he was 
disposing refuse at a garbage dump.

6.  There is no credible evidence which supports the 
veteran's assertion of in-service incurrence of stressful 
events in which he was aboard a transport plane during a 
night flight through a turbulent rainstorm or witnessed a 
horde of flies cover his truck while he was disposing refuse 
at a garbage dump.


CONCLUSION OF LAW

The grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated February 2002.  
That correspondence provided the veteran with an explanation 
of how VA would assist him in obtaining necessary information 
and evidence.  In addition, the correspondence included 
specific information about what information and evidence was 
needed to substantiate his claim.  The veteran was also 
notified of portion of the evidence and information would be 
provided by VA and what portion he needed to provide.  For 
example, the RO explained that VA would obtain such things as 
medical records, employment records, or records from other 
federal agencies if the veteran would give VA enough 
information to about these records to enable VA to request 
them.

Thus, the veteran has been made aware of the information and 
evidence necessary to substantiate his claim for service 
connection for PTSD and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  He has also been provided with a 
VA examination which addresses the issue on appeal.  Finally, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate this claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the current 
claim on appeal.  For these reasons, further development of 
this issue is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on induction examination in March 
1969.  In his medical history questionnaire during induction 
examination he reported that he had a nervous stomach.  
Outpatient reports show that he was treated for complaints of 
a nervous stomach in July 1969 and August 1969.  On 
separation examination in December 1970 he was 
psychiatrically normal.

The veteran's service records show that he served in Vietnam 
from January 1970 to December 1970 and that his Military 
Occupational Specialty (MOS) was as a personnel specialist, 
clerk-typist.  His military decorations did not include any 
awards which indicated participation in armed combat.  

The veteran's post-service medical records include VA 
psychiatric treatment and counseling reports dated 2000 - 
2002 which show that he was diagnosed with PTSD.  The medical 
records show that the PTSD diagnosis was linked to a stressor 
in which the veteran reportedly shot and killed a young 
Vietnamese boy after the boy pricked the veteran with a sharp 
object.

The claims file includes the transcript of the veteran's 
hearing before an RO hearing officer in October 2002 and the 
contents of his written statements in support of his PTSD 
claim.  According to the veteran's accounts as presented in 
the aforementioned documents, during his last month of his 
tour of duty he was stationed in Chu Lai, Republic of 
Vietnam, and had been assigned to be the garbage collector 
for his unit.  His duties involved driving a truck to collect 
all the refuse for disposal.  He was also tasked with 
transporting 20 - 30 indigenous Vietnamese civilians who were 
hired by his military unit as day labor.  He transported the 
Vietnamese workers to and from their village to their 
workplace on base.  He reported that on one particular day, 
after he dropped off some workers at their village and was 
returning back to base, he paused outside the village to 
relieve himself when a young Vietnamese boy approached him 
and stuck him with a sharp object which the veteran presumed 
as a needle.  The veteran reported that he was quite startled 
and also feared that he may have been poisoned, and so his 
immediate reaction was to draw out his side arm and shoot the 
youth dead.  The veteran stated that this incident occurred 
outside of his base camp and that he was alone at the time 
and that there were no other witnesses to the incident.  He 
also testified that he never officially reported the incident 
to anyone while he was in service.  

Additional stressors reported by the veteran were as follows: 
at the time of his first arrived in Vietnam he was aboard a 
transport flight from Cam Ranh Bay to Chu Lai.  According to 
the veteran, the flight was at night during a turbulent 
rainstorm and he feared for his life because he was afraid 
that the plane would crash.  He also reported that when he 
emptied his military unit's garbage at the dump, the flies 
were so thick at the dumpsite that they covered his truck and 
he was afraid of being covered with flies in the same manner 
as his vehicle.

Written statements from the veteran which have been 
associated with the claim show that he acknowledged that he 
did not participate in armed combat with enemy. 

Analysis

The veteran contends that he currently suffers from PTSD as a 
direct result of killing a Vietnamese boy during active duty 
in a noncombat-related incident.  He also alleges lesser 
stressors of being on a turbulent night flight during a 
rainstorm, and of seeing thousands of flies at a garbage 
dump.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

With regard to the claimed stressor involving allegations of 
killing a Vietnamese civilian, being on a turbulent night 
flight during a rainstorm, and seeing thousands of flies at a 
garbage dump, all available evidence must be carefully 
evaluated.  If the military records do not document that this 
incident occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor. Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to): visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illness; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the- counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; unexplained economic or social behavior changes.  
See M21-1, Part III, 5.14(7).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In the course of the appeal, another set of revisions to the 
regulations contained in 38 C.F.R. § 3.304(f) which are 
specifically relevant to PTSD claims based on assault went 
into effect on March 7, 2002.  The pertinent revisions to 38 
C.F.R. § 3.304(f) were revised to read as follows:

Sec. 3.304 Direct service connection; wartime and peacetime.

(f)  Post-traumatic stress disorder.  Service 
connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; 
a link, established by medical evidence, between 
current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in- 
service stressor occurred.  Although service 
connection may be established based on other in-
service stressors, the following provisions apply 
for specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in- service 
stressor.

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304 (March 7, 2002)

In this case, there is no objective evidence to establish 
that the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  Although the veteran served in Vietnam 
from January 1970 to December 1970, his service records do 
not indicate references to combat, but reflect that the 
veteran was a clerk-typist and a personnel specialist.  He 
did not earn any decorations, medals, badges, ribbons, or 
awards indicative of participation in combat.  For these 
reasons, we conclude that the veteran did not engage in 
combat with the enemy.

The veteran claims that his PTSD is linked to stressor 
incidents in which he shot and killed a Vietnamese civilian 
in a non-combat situation, was aboard a plane during a 
turbulent night flight through a rainstorm, and witnessed 
swarms of flies surrounding his truck at a garbage dump.  To 
be service connected for PTSD, the evidence must establish 
that his diagnosis of PTSD is linked to these claimed 
stressors and that these alleged stressors actually occurred 
during his military service.  After a thorough review of the 
evidence, we find that the service records and other evidence 
of record are insufficient to support a finding that the 
aforementioned incidents had actually occurred.

The veteran's account of shooting and killing a Vietnamese 
boy who startled him in a non-combat situation during service 
is not corroborated by any witness accounts.  By the 
veteran's own admission, there were no other witnesses to the 
alleged incident and he denied ever making an official report 
of it.  Therefore, this rules out the possibility that this 
incident could be verified in his officially unit records or 
in any witness statements.  His other stressor accounts of 
being aboard a night flight during a turbulent rainstorm and 
of witnessing hordes of flies at a garbage dump are also 
anecdotal and not corroborated by any official military 
records or by any witnesses.  Furthermore, the medical 
evidence associated with the record very specifically links 
his PTSD diagnosis only to his reported stressor of killing a 
Vietnamese boy and makes no mention of his other alleged 
stressors.  

While we note that the veteran's service medical records 
reflect that he was treated for a nervous stomach during 
active duty, the dates of these treatments were in July and 
August 1969 and thus preceded his tour of duty in the 
Republic of Vietnam, which ran from January - December 1970.  
Therefore, we cannot associate his treatment for a nervous 
stomach to any psychiatric reaction to his alleged Vietnam-
related stressors.  

The veteran's post-service medical treatment records are 
insufficient to verify his PTSD stressors.  The psychiatric 
treatment records showing PTSD linked to his alleged 
stressors are based entirely on the veteran's own accounts of 
his stressors and not upon any objective medical or military 
record or personal knowledge by the physician that the 
veteran's stressors had actually occurred in service.  
Therefore, these records are not useful for purposes of 
corroborating the veteran's accounts in order to prove that 
the alleged stressor incidents associated with his PTSD 
diagnosis had actually occurred.  (See DeSousa v. Gober, 10 
Vet. App. 461 (1997).  Where the facts show that the veteran 
received treatment from a physician many years after service, 
and the conclusion reached by the physician is clearly based 
solely on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.)

In conclusion, we find that the veteran's accounts of killing 
a Vietnamese civilian who startled him in a non-combat 
situation, being aboard a plane during a turbulent night 
flight through a rainstorm, and witnessing swarms of flies 
surrounding his truck at a garbage dump are not supported by 
credible evidence.  As the veteran's current diagnosis of 
PTSD is predicated upon a non-combat stressor which the 
evidence fails to corroborate, his claim of entitlement to 
service connection for PTSD must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of his claim, the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



